



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Veerasingam, 2018 ONCA 1031

DATE: 20181213

DOCKET: M49885 (C66227)

Watt J.A.(In Chambers)

BETWEEN

Her Majesty the Queen

Respondent

and

Sivanesan Veerasingam

Appellant

Soban Ponnampaln, for the appellant

Deborah Krick, for the respondent

Heard and released orally: December 10, 2018

REASONS FOR DECISION

[1]

The appellant applies for release pending determination of his appeal to
    this court on convictions of child luring and communication for the purpose of
    prostitution with a person under 16. He was sentenced to imprisonment for a
    term of one year.

[2]

The respondent opposes release on the basis that the appellant has
    failed to demonstrate that his appeal is not frivolous.

[3]

At trial, the appellant did not challenge the case for the Crown which
    arose out of a police-posted advertisement in the Escort section of Backpage.com.
    The appellant responded to the advertisement which made it plain that his collocutor
    was 15 years of age. He attended at the appointed address and was promptly
    arrested in possession of the agreed upon fee, the condoms requested by his
    collocutor; and the cellphone used in their communications.

[4]

After conceding that the Crown had proven the essential elements of the
    offence beyond a reasonable doubt, trial counsel sought a stay of proceedings
    on the basis of entrapment. The trial judge was satisfied that no case of
    entrapment had been made out, declined to enter a stay of proceedings on that
    ground and proceeded to sentence the appellant.

[5]

In his notice of appeal the appellant advances two grounds:

i.

The trial judge erred by not taking into consideration that a key issue
    in Mr. Veerasingams trial namely the interpretation and application of s.
    172.1(4) of the
Criminal Code
was at the time of the trial and is
    currently being considered by the Supreme Court of Canada in
R. v. Morrison
.
    The judgment in
R. v. Morrison
has been reserved and the decision will
    be informative on the proper application of s. 172.1(4) of the
Criminal
    Code
; and

ii.

Since the Supreme Court of Canadas decision in
R. v. Morrison
would significantly impact the application of the law in Mr. Veerasingams
    trial, Mr. Veerasingam is unnecessarily being held in custody currently. If the
    Supreme Court of Canada in
R. v. Morrison
finds that the requirements
    set out in s. 172.1(4) infringes s. 7 of the
Charter
, Mr.
    Veerasingams current custody would be manifestly unjust.

[6]

Despite the modest threshold to be met in establishing that an appeal is
    not frivolous, I am not satisfied that the materials filed meet the test.

[7]

That
R. v. Morrison
is currently reserved in the Supreme Court
    of Canada is an undeniable fact. The simple fact that judgment in that case is
    reserved says nothing about the merits of this appeal in light of the
    evidentiary record developed at trial. The decision of the Supreme Court of
    Canada in
Morrison
will deal with the interpretation of s. 172.1(4) of
    the
Criminal Code
. It may be of some modest relevance to the
    appellants conviction of child luring although this seems questionable on the
    evidence adduced at trial. But it is of no moment to the communication offence
    of s. 286.1.

[8]

The notice of appeal raises no issue with respect to the conviction of
    communication for the purpose, an offence that was complete without the
    necessity of attendance at the place of the proposed assignation.

[9]

On the basis of the materials filed I am not satisfied that the
    appellant has met his onus to demonstrate that the appeal is not frivolous.

[10]

The
    application is dismissed.

David Watt J.A.


